Hall, Judge.
The original petition in this case was filed in Cobb Superior Court on July 27, 1963. Defendant filed a general demurrer to the petition on August 30, 1963. The petition was amended by plaintiff on October 25, 1963. On November 11, 1963, the defendant filed several special demurrers and renewed his general demurrer to the petition as amended. On December 4, 1963, the trial court sustained three of the special demurrers, overruled the renewed general demurrer and one special demurrer and gave plaintiff ten days to amend the petition. On this same day (December 4, 1963) an amendment to the petition was allowed by the trial court, subject to objection by the defendant, and filed by the plaintiff. No renewed demurrers are shown to have been filed to the petition as amended on December 4, 1963. Error is assigned on the overruling of the general demurrer to the petition, as amended prior to December 4, 1963. Held:
Since the petition has been amended as to material matters for the second time and the order complained of is not an overruling of a renewed demurrer to the petition, as amended on December 4, 1963, there is no final judgment with which this court may now deal. National Surety Corp. v. Hunt, 105 Ga. App. 101 (123 SE2d 558); Gillon v. Johns, 105 Ga. App. 599 (125 SE2d 70).
Accordingly, the bill of exceptions must be and it is hereby

Dismissed.


Nichols, P. J., and Russell, J., concur.

Doyle C. Brown, for plaintiff in error.
Sam J. Welch, contra.